Citation Nr: 1003809	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for right 
Achilles tendon strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In August 2007, the Board denied entitlement to a disability 
rating in excess of 20 percent for right Achilles tendon 
strain.  In February 2009, the United States Court of Appeals 
for Veterans Claims (Court) granted a Joint Motion to remand 
this claim to the Board.

In its August 2007 decision, the Board also granted 
entitlement to a higher disability rating for urethral 
stricture disease and assigned a 60 percent rating for that 
disability.  Because the Veteran did not challenge that 
portion of the Board's decision, such issue is not a part of 
the current appeal.

For reasons explained below, the current appeal is REMANDED 
to the RO.  VA will notify you if further action is required 
on your part.


REMAND

Pursuant to the Court's Joint Motion to remand, the Board 
observes that further development is required prior to 
adjudicating the Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for right Achilles 
tendon strain.

The Board notes that the Veteran underwent a VA foot 
examination in April 2004 and a VA general medical 
examination in January 2008.  On both occasions, his right 
Achilles tendon disability was evaluated and the range of 
motion of his right ankle was measured.  However, as noted in 
the Joint Motion, the 2004 examiner did not address the 
functional impairment that would be caused during a period of 
flare-up.  The Board notes that at the 2008 examination, the 
Veteran reportedly denied flare-ups.  The Veteran, in a 
November 2009 statement, indicated that his right Achilles 
tendon condition flares up at times, resulting in severe 
pain, swelling, and the need to use a cane for ambulation.

VA outpatient treatment records in 2006 noted that the 
Veteran reported to his care provider that his feet sometimes 
swell.  He was advised to return to the clinic when such was 
occurring.  In 2008 treatment records, the Veteran presented 
with complaints of bilateral feet and ankle swelling.  Some 
of the clinicians appear to suggest that such could be due to 
medication the Veteran was taking or to his failure to take 
his blood pressure medication as prescribed.  The Veteran's 
representative also referenced radiating neurological pain.  
However, the Board notes that the Veteran suffers from a 
nonservice connected degenerative disk disease of the lumbar 
spine with radiating pain, as noted on the January 2008 VA 
examination. 

As the current severity and extent of his service-connected 
right Achilles tendon strain is unclear, the Board finds that 
a new VA examination is necessary in order to fully and 
fairly evaluate his claim for an increased rating.  

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for his right 
Achilles tendon disability since March 
2008.  After securing any necessary 
release, the RO should obtain any records 
which are not duplicates of those 
contained in the claims file.  In 
addition, obtain current VA treatment 
records dating since April 2009 from the 
VA Medical Center in Shreveport, 
Louisiana.

2.  Schedule the Veteran for a VA joints 
examination to determine the current 
severity of his service-connected right 
Achilles tendon strain.  The claims file 
must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.

The examiner should describe all 
symptomatology related to the Veteran's 
right Achilles tendon disability, to 
include orthopedic and neurological 
symptoms.  All indicated tests should be 
performed and all findings should be 
reported in detail, including range of 
motion of the right ankle (specifying at 
what degree in motion pain begins) and 
motor and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the right 
Achilles tendon strain due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide the following 
information:
a.  State whether the examination is 
being conducted during a period of 
flare-up.
b.  The frequency and duration of 
flare-ups.
c.  An opinion on the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use.
d.  An opinion as to whether the 
symptoms of swelling and any 
neurological symptoms are attributable 
to the Achilles tendon or are more 
likely the result of other medical 
disabilities.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

